          Case 2:20-cv-03387-ER Document 34 Filed 11/04/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SAQUETA WILLIAMS                              :
                                               :
                Plaintiff,                     :
                                               :       Civil Action No. 2:20-cv-03387-ER
 v.                                            :
                                               :
 ROC NATION, LLC, et al.,                      :
                                               :
                Defendants.                    :
                                               :

                  JOINT MOTION TO MODIFY SCHEDULING ORDER

       Plaintiff Saqueta Williams and Defendants Roc Nation, LLC, Robert Rihmeek Williams,

Shawn Corey Carter, Amazon.com, Inc., and Intellectual Property Corporation (together, the

“Parties”), by and through their undersigned counsel, hereby move pursuant to Section II.B of the

Outline of Pretrial Procedures before Judge Eduardo C. Robreno to modify the Scheduling Order

in order to stay the pending deadlines in that Order. See ECF No. 32.

       Following the Court’s Order granting in part and denying in part Defendants’ motions to

dismiss, the Court issued a Scheduling Order setting initial discovery deadlines. Id. On November

2, 2020, Plaintiff filed an Amended Complaint. See ECF No. 33. Defendants intend to move to

dismiss the Amended Complaint by November 16, 2020.

       The Parties have conferred and agree that a stay of discovery is appropriate since the

outcome of the forthcoming motion to dismiss could significantly limit the scope of discovery.

“While the court should not automatically stay discovery because a motion to dismiss has been

filed, ‘a stay is proper where the likelihood that such motion may result in a narrowing or an

outright elimination of discovery outweighs the likely harm to be produced by the delay.’” 19th

St. Baptist Church v. St. Peters Episcopal Church, 190 F.R.D. 345, 349 (E.D. Pa. 2000) (Robreno,

J.) (quoting Weisman v. Mediq, Inc., 1995 WL 273678, *2 (E.D. Pa. 1995)). “In other words, the

court should carefully balance the relative benefit and harm that would ensue to each party from

                                               1
           Case 2:20-cv-03387-ER Document 34 Filed 11/04/20 Page 2 of 4




the grant or denial of a stay.” Id. “Briefly deferring discovery in such a case, while the Court

determines the threshold issue of whether a complaint has sufficient merit to go forward,

recognizes a simple, fundamental truth: Parties who file motions which may present potentially

meritorious and complete legal defenses to civil actions should not be put to the time, expense and

burden of factual discovery until after these claimed legal defenses are addressed by the

Court.” Gadra-Lord v. Vuksta, 2016 WL 930726, at *2 (M.D. Pa. Mar. 11, 2016); see also Pfizer

Inc. v. Johnson & Johnson, 2018 WL 1071932, at *2 (E.D. Pa. Feb. 27, 2018) (granting

defendants’ motion to stay “pending the resolution of their Motion to Dismiss”).

       Here, dismissal of the amended claims could significantly alter the scope of discovery, and

the Parties have agreed to a stay in order to avoid any unnecessary burden and expense of

premature discovery and to ensure that any future discovery is conducted efficiently. As such,

there is a good cause to modify the Scheduling Order, and the Parties respectfully request that the

Court stay the discovery and other deadlines pending resolution of the forthcoming motion to

dismiss.

 Dated: November 4, 2020

 /s/ Steven F. Marino                               /s/ Alex Spiro
 Steven F. Marino, Esquire                          Alex Spiro (pro hac vice)
 PA Attorney I.D. No. 53034                         Ellyde R. Thompson (pro hac vice)
 Joseph Auddino, Esquire                            QUINN EMANUEL URQUHART &
 PA Attorney I.D. No. 316752                        SULLIVAN, LLP
 MARINO ASSOCIATES                                  51 Madison Avenue, 22nd Floor,
 301 Wharton Street                                 New York, New York 10010
 Philadelphia, PA 19147                             Telephone: 212-849-7000
 Telephone: 215-462-3200                            alexspiro@quinnemanuel.com
 smarino@marinoassociates.net                       ellydethompson@quinnemanuel.com
 jauddino@marinoassociates.net

 Attorneys for Plaintiff




                                                2
         Case 2:20-cv-03387-ER Document 34 Filed 11/04/20 Page 3 of 4




/s/ Michael Berry                              Allison L. McGuire (pro hac vice)
Michael Berry                                  QUINN EMANUEL URQUHART &
Elizabeth Seidlin-Bernstein                    SULLIVAN, LLP
BALLARD SPAHR LLP                              1300 I Street NW, Suite 900
1735 Market Street, 51st Floor                 Washington, D.C. 20005
Philadelphia, PA 19103-7599                    Telephone: 202-538-8000
Telephone: 215-665-8500                        allisonmcguire@quinnemanuel.com
berrym@ballardspahr.com
seidline@ballardspahr.com                      Ashley E. Shapiro (I.D. No. 209290)
                                               BUCHANAN INGERSOLL & ROONEY
Attorneys for Defendant Amazon.com, Inc.       PC
                                               50 S. 16th Street, Suite 3200
/s/ Derek E. Jokelson                          Philadelphia Pennsylvania 19102
Derek Jokelson                                 Telephone: 215-665-8700
JOKELSON LAW GROUP, P.C.                       ashley.shapiro@bipc.com
230 South Broad St., 10th Floor
Philadelphia, PA 19102                         Attorneys for Defendants Roc Nation, LLC,
Telephone: 215.735.7556                        Robert Rihmeek Williams, and Shawn Corey
Facsimile: 215.985.0476                        Carter
dej@jokelson.com

Cameron Stracher (pro hac vice)
CAMERON STRACHER, PLLC
51 Astor Place, 9th Floor
New York, NY 10003
Telephone: 646-992-3850
cam@stracherlaw.com

Attorneys for Defendant Intellectual
Property Corporation




                                           3
          Case 2:20-cv-03387-ER Document 34 Filed 11/04/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I, Alex Spiro, hereby certify that on November 4, 2020, I caused a true and correct copy of

the foregoing Joint Motion to Modify the Scheduling Order to be served on counsel of record for

all parties through the Court’s CM/ECF system.



                                     QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                       By: /s/ Alex Spiro
                                           Alex Spiro
                                           Attorney for Defendants Roc Nation, LLC,
                                           Robert Rihmeek Williams, and Shawn Corey
                                           Carter




                                                 4
